UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6564


LAWRENCE L. HARRIS, II,

                Plaintiff - Appellant,

          v.

THERESA K. PRESSLEY, Defense Attorney; CHARLIE HUBBARD, Defense
Attorney; JASON CRUMP, Defense Attorney; BEN HOLLOMAN, Defense
Attorney; JOE BREWER, Former District Attorney; JAMES M. LONG,
District Attorney; ROGER ECHOLS, Assistant District Attorney;
LUANN WRIGHT MARTIN, Former Assistant District Attorney; HUGH
WILLAFORD, Assistant District Attorney; A. LEON STANBACK, State
of North Carolina Judge; W. OSMOND SMITH, III, State of North
Carolina Judge; DEPUTY CLERK UNREADABLE/UNKNOWN (FULL NAME),
Deputy Clerk of Court for Person County (Superior Court); KERRI
JEFFREY,   Probation   Officer;   JAMES   YANCEY,   HAED   Probation
Officer; MIKE EASLEY, Governor of North Carolina; BEVERLY EAVES
PERDUE, Governor of North Carolina; ROY A. COOPER,          Attorney
General for North Carolina; ALVIN W. KELLER, JR., Secretary of
Correction for North Carolina; THOMAS J. BROWN, (Present Mayor)
Mayor of Roxboro, NC; FORMER MAYOR (UNKNOWN), Was Former Mayor
(2003)   (2005);   COUNTY   COMMISSIONER/MANAGER    (NAME   UNKNOWN)
(PRESENT),    County    Commissioner/Manager    (Present);    COUNTY
COMMISSIONER/MANAGER (NAME UNKNOWN) (FORMER), Was Former County
Commissioner/Manager (2003) (2005),

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.    Catherine Caldwell
Eagles, District Judge. (1:10-cv-00412-CCE-PTS)


Submitted:   September 13, 2011          Decided:   September 15, 2011
Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Lee Harris, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Lawrence Lee Harris, II, appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint and its

subsequent order denying reconsideration.             We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.              Harris v. Pressley,

No.   1:10-cv-00412-CCE-PTS     (M.D.N.C.   Mar.      23,    2011;    Apr.   15,

2011).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented     in    the     materials

before   the   court   and   argument   would   not    aid   the     decisional

process.



                                                                       AFFIRMED




                                    3